UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 05-7140




In Re:   TIMOTHY B. BURNHAM,

                                                          Petitioner.




                 On Petition for Writ of Mandamus.
                       (CR-01-11; CA-04-210)


Submitted:   January 18, 2006            Decided:   February 23, 2006


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy B. Burnham, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Timothy   B.   Burnham    petitions   for   writ   of   mandamus,

alleging the district court has unduly delayed acting on his motion

filed pursuant to 28 U.S.C. § 2255 (2000).         He seeks an order from

this court directing the district court to act.          Our review of the

docket sheet reveals that the district court has recently denied

relief on Burnham’s § 2255 motion.            Accordingly, because the

district court has recently decided Burnham’s case, we deny the

mandamus petition as moot.       We grant leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                     - 2 -